COMMON STOCK PURCHASE AGREEMENT THIS COMMON STOCK PURCHASE AGREEMENT is entered into the day of February, 2012 (the “Agreement”), by and among the Sellers listed on Schedule 1.1 (the “Sellers”), the Purchaser listed on Schedule 1.1 (the “Purchaser”) and Clear System Recycling, Inc., a Nevada corporation (“CLSR” or the “Company”). Certain capitalized terms are defined in Section 9.12. WHEREAS, the Sellers owns an aggregate of 2,000,000 shares (the “Shares”) of common stock, par value $0.001 per share of the Company (the “Common Stock”) representing approximately 68% of the issued and outstanding shares of Common Stock of the Company; and WHEREAS, the Purchaser desire to purchase from the Sellers, and the
